Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8145 Page 1 of 10



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   ANTHONY P. O'BRIEN
       Deputy Attorney General
   5   State Bar No. 232650
       JOHN D. ECHEVERRIA
   6   Deputy Attorney General
       State Bar No. 268843
   7    300 South Spring Street, Suite 1702
        Los Angeles, CA 90013
   8    Telephone: (213) 269-6249
        Fax: (213) 897-5775
   9    E-mail: John.Echeverria@doj.ca.gov
       Attorneys for Defendant Attorney General
  10   Xavier Becerra
  11                      IN THE UNITED STATES DISTRICT COURT
  12                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  13
  14
  15
       VIRGINIA DUNCAN, RICHARD                       17-cv-1017-BEN-JLB
  16   LEWIS, PATRICK LOVETTE,
       DAVID MARGUGLIO,                               MEMORANDUM OF POINTS AND
  17   CHRISTOPHER WADDELL, and                       AUTHORITIES IN SUPPORT OF
       CALIFORNIA RIFLE & PISTOL                      DEFENDANT’S EX PARTE
  18   ASSOCIATION, INC., a California                APPLICATION TO STAY
       corporation,                                   JUDGMENT PENDING APPEAL
  19
                                   Plaintiffs, Date:
  20                                           Time:
                   v.                          Judge:        Hon. Roger T. Benitez
  21                                           Courtroom: 5A
                                               Action Filed: May 17, 2017
  22   XAVIER BECERRA, in his official
       capacity as Attorney General of the
  23   State of California; and DOES 1-10,
  24                                  Defendants.
  25
  26
  27
  28
                                                   1
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8146 Page 2 of 10



   1                                       BACKGROUND
   2        On March 29, 2019, this Court granted Plaintiffs’ motion for summary
   3   judgment, holding that California Penal Code section 323101 as a whole violates the
   4   Second Amendment. See Order Granting Pls.’ Mot. for Summ. J. (the “Order”)
   5   (Dkt. No. 87) at 84:25-85:13. The Court entered Judgment (Dkt. No. 88), declaring
   6   Section 32310 unconstitutional in its entirety and enjoining its enforcement.
   7   Defendant plans to file a notice of appeal forthwith. An immediate stay of the
   8   Judgment pending the appeal is warranted to preserve the status quo. Defendant
   9   hereby respectfully requests that this Court stay the Judgment during the pendency
  10   of the appeal, and reinstate the preliminary injunction issued on June 29, 2017 (Dkt.
  11   No. 28) enjoining enforcement of Section 32310(c) and (d) during the stay.
  12   Defendant respectfully requests that this Court rule on this stay application by April
  13   5, 2019.
  14        In addition, to prevent a surge of large-capacity magazine (LCM) acquisitions
  15   in the State of California (the “State”) while the Court considers Defendant’s
  16   request for a stay pending the appeal, and to preserve the immediate status quo,
  17   Defendant requests that the Court issue a temporary stay until the Court rules on the
  18   application. Defendant respectfully requests that the Court issue its ruling on the
  19   temporary stay by April 2, 2019. In the event that some California residents have
  20   already purchased LCMs over the weekend, the Court has the discretion to tailor an
  21   appropriate remedy to account for those cases while otherwise maintaining the
  22   status quo.
  23        This case presents a question of first impression in this circuit—whether
  24   10-round large-capacity magazine (“LCM”) restrictions comport with the Second
  25   Amendment. Every other circuit to have considered this question has upheld the
  26
  27          1
              All subsequent statutory references are to the California Penal Code, unless
       otherwise noted.
  28
                                                   2
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8147 Page 3 of 10



   1   restrictions.2 A stay of the Judgment pending appeal is warranted to preserve the
   2   status quo while the Ninth Circuit considers this important constitutional question.
   3   In enjoining LCM restrictions that have been in effect for nearly two decades, the
   4   Judgment is far broader than the preliminary injunction and has effected a sudden
   5   and dramatic change in California gun-safety laws. Absent a stay, the State faces
   6   an influx of previously illegal LCMs while it attempts to defend the law on appeal.
   7   The Court should stay its Judgment pending the appeal.
   8                               SUMMARY OF ARGUMENT
   9        All four factors that courts consider in evaluating a request to stay pending
  10   appeal weigh in favor of Defendant’s request for a stay. See Humane Soc’y of U.S.
  11   v. Gutierrez, 558 F.3d 896, 896 (9th Cir. 2009) (“A party seeking a stay must
  12   establish [1] that he is likely to succeed on the merits, [2] that he is likely to suffer
  13   irreparable harm in the absence of relief, [3] that the balance of equities tip in his
  14   favor, and [4] that a stay is in the public interest.” (citing Winter v. Nat’l Res. Def.
  15   Council, Inc., 555 U.S. 7, 20 (2008))).
  16        First, Defendant meets the requirement of showing a strong likelihood of
  17   succeeding on the merits of the Second Amendment claim on appeal.3 This Court
  18   resolved on the merits a question of first impression in the Ninth Circuit involving
  19
              2
                See Ass’n of N.J. Rifle & Pistol Clubs, Inc. v. Attorney General N.J.
  20   (ANJRPC), 910 F.3d 106, 122 (3d Cir. 2018); Kolbe v. Hogan, 849 F.3d 114, 140-
       41 (4th Cir. 2017) (en banc), cert. denied, 138 S. Ct. 469 (2017); N.Y. State Rifle &
  21   Pistol Ass’n v. Cuomo (NYSRPA), 804 F.3d 242, 262-64 (2d Cir. 2015), cert. denied
       sub nom. Shew v. Malloy, 136 S. Ct. 2486 (2016); Friedman v. City of Highland
  22   Park, 784 F.3d 406, 411-12 (7th Cir. 2015), cert. denied, 136 S. Ct. 447 (2015);
       Heller3v. District of Columbia (Heller II), 670 F.3d 1244, 1264 (D.C. Cir. 2011).
  23            In addition to ruling that Section 32310 violates the Second Amendment,
       the Court found that Section 32310(c) and (d) violate the Takings Clause. See
  24   Order Granting Pls.’ Mot. for Summ. J. (the “Order”) (Dkt. No. 87) at 84:20-23.
       While Defendant maintains that the LCM-possession ban does not effect a taking
  25   requiring just compensation, in requesting a stay of the Judgment, Defendant
       requests that the Court reinstate the preliminary injunction pending the appeal to
  26   preserve the status quo. See Nken v. Holder, 556 U.S. 418, 429 (2009) (describing
       the status quo as the “state of affairs before” the injunctive relief was granted).
  27   Accordingly, the likelihood of success on the merits is limited to the ruling on the
       Second Amendment claim.
  28
                                                   3
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8148 Page 4 of 10



   1   Second Amendment law. As this Court has acknowledged, the appeal will be the
   2   first opportunity for the Ninth Circuit to address the constitutionality of LCM
   3   restrictions in a decision that arises from a final judgment. See Order at 80:13-15
   4   (“If this judgment is appealed, the Court of Appeals will have the opportunity to
   5   rule on the merits, for the first time.”).4 The four other circuit courts that have
   6   considered the constitutionality of state-wide LCM restrictions on the merits (the
   7   Second, Fourth, Seventh, and D.C. Circuits) have upheld them on records that are
   8   substantially similar to the one presented in this action. See NYSRPA, 804 F.3d at
   9   262-64; Kolbe, 849 F.3d at 140-41; Friedman, 784 F.3d at 411-12; Heller II, 670
  10   F.3d at 1264. And the Third Circuit recently joined them in holding that 10-round
  11   LCM restrictions do not violate the Second Amendment as a matter of law. See
  12   ANJRPC, 910 F.3d at 122 (affirming denial of preliminary injunction motion
  13   because “the Act survives intermediate scrutiny, and like our sister circuits, we hold
  14   that laws restricting magazine capacity to ten rounds of ammunition do not violate
  15   the Second Amendment”). At a minimum, this case presents a serious question of
  16   first impression in the Ninth Circuit, satisfies the first factor for a stay pending
  17   appeal where, as here, the equities tip strongly in favor of granting a stay.
  18        Second, absent a stay, the State will be irreparably injured as a matter of law.
  19   LCMs have been illegal to manufacture, import, keep or offer for sale, give, or lend
  20   since 2000; and as long as the Court’s decision remains in effect, individuals who
  21   have been prevented from acquiring LCMs for nearly twenty years will be able to
  22   lawfully acquire them. Indeed, out-of-state firearms dealers are already advertising
  23   to California residents that they may now purchase LCMs. See Decl. of John D.
  24   Echeverria in Supp. of Def.’s Ex Parte Appl. to Stay J. Pending Appeal
  25   (“Echeverria Decl.”), Ex. 1. Moreover, a stay pending appeal will protect
  26          4
                The two Ninth Circuit cases considering the constitutionality of LCM
       restrictions occurred in the context of preliminary injunction motion. See Fyock v.
  27   Sunnyvale, 779 F.3d 991 (9th Cir. 2015) (affirming district court denial of
       preliminary injunction motion); Duncan v. Becerra, 742 Fed. App’x 218 (9th Cir.
  28   2018) (affirming district court grant of preliminary injunction motion).
                                                  4
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8149 Page 5 of 10



   1   prospective purchasers of LCMs because anyone who acquires an LCM during the
   2   appeal will be required to divest themselves of the LCMs if the possession
   3   restrictions at Section 32310(c) and (d) are ultimately sustained. In addition, the
   4   State suffers irreparable harm when a duly enacted law is enjoined from
   5   enforcement during an appeal if the law is ultimately sustained.
   6        Third, the balance of harms favors the State. While a stay will delay the relief
   7   that Plaintiffs seek in this action, acquisition of LCMs has been unlawful for nearly
   8   two decades, and Plaintiffs’ summary judgment motion remained under submission
   9   for more than nine months; any additional delay pending appeal would be
  10   comparatively minor and would preserve the status quo until this matter is finally
  11   resolved. While any delay in the enjoyment of a constitutional right will involve a
  12   burden to those who wish to exercise it, if the Judgment is affirmed on appeal, any
  13   such burden would be relatively modest in comparison to the substantial burden
  14   that will be imposed on the State if the acquisition of new LCMs is permitted
  15   during the appeal.
  16        Fourth, the public interest strongly favors the granting of a stay. A stay
  17   pending appeal will preserve the status quo involving an important public-safety
  18   law that has been in effect for nearly two decades while the Ninth Circuit considers
  19   this complex Second Amendment challenge. The Court’s Judgment, if not stayed
  20   pending appeal, will disrupt the State’s efforts to protect the public and law
  21   enforcement.
  22                                    LEGAL STANDARD
  23        Under Federal Rule of Civil Procedure 62, a U.S. District Court may suspend
  24   an injunction during the pendency of an appeal of the injunction and may stay
  25   enforcement of a final judgment. A party seeking a stay must establish a likelihood
  26   of succeeding on the merits, a likelihood of suffering irreparable harm in the
  27   absence of a stay, a favorable balance of the equities, and that the public interest
  28   supports the stay. Humane Soc’y, 558 F.3d at 896. Although there must be a
                                                   5
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8150 Page 6 of 10



   1   minimal showing on each factor, courts must balance these factors, employing a
   2   flexible approach that considers the facts of the particular case. Leiva-Perez v.
   3   Holder, 640 F.3d 962, 966 (9th Cir. 2011); see also Hilton v. Braunskill, 481 U.S.
   4   770, 777 (1987). Notably, to obtain a stay, a party “need not demonstrate that it is
   5   more likely than not that they will win on the merits” or that “ultimate success is
   6   probable.” Leiva-Perez, 640 F.3d at 966-67. A “substantial case on the merits” or
   7   “serious legal questions” will suffice “so long as the other factors support the stay.”
   8   Id. (quoting Hilton, 481 U.S. at 778). District courts “may properly stay their own
   9   orders when they have ruled on an admittedly difficult legal question and when the
  10   equities of the case suggest that the status quo should be maintained.” Wash. Metro
  11   Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 844-45 (D.C. Cir.
  12   1977).
  13
                                             ARGUMENT
  14
       I.   DEFENDANT SATISFIES THE “LIKELIHOOD OF SUCCESS” FACTOR
  15        SUPPORTING A STAY.
  16        A party seeking a stay pending appeal can demonstrate a likelihood of success
  17   on the merits by demonstrating that the appeal concerns “serious legal questions, or
  18   has a reasonable probability or a fair prospect of success.” Leiva-Perez, 640 F.3d at
  19   971; see also Hunt v. Check Recovery Sys., Inc., Nos. C 05 4993 SBA, C 06 2037
  20   SBA, 2008 WL 2468473, at *3 (N.D. Cal. 2008) (noting that “most of the
  21   foregoing issues are questions of first impression on which no binding precedent
  22   exists” and noting that “this fact alone satisfies the requirement that movant is
  23   likely to succeed on the merits” (citing Pearce v. E.F. Hutton Grp., Inc., 828 F.2d
  24   826, 829 (D.C. Cir. 1987))); c.f. Britton v. Co-Op Banking Grp., 916 F.2d 1405,
  25   1412 (9th Cir. 1990) (noting that trial court has the discretion to stay proceedings
  26   pending appeal from a refusal to compel arbitration and that the district court in
  27   Pearce “granted its motion for stay pending appeal because appellant’s claim raised
  28   issues of first impression [and] appellant would suffer substantial harm if action
                                                   6
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8151 Page 7 of 10



   1   were not stayed”). At a minimum, in establishing the first factor, a party seeking a
   2   stay pending appeal “must show that there is a ‘substantial case for relief on the
   3   merits’”—a “standard [that] does not require the petitioners to show that ‘it is more
   4   likely than not that they will win on the merits.’” Lair v. Bullock, 697 F.3d 1200,
   5   1205 (9th Cir. 2012). In ordering a stay, “the Court need not determine that it erred
   6   and will likely be reversed—an acknowledgment one would expect few courts to
   7   make; instead, so long as the other factors strongly favor a stay, such a remedy is
   8   appropriate if ‘a serious legal question is presented.’” Loving v. Internal Revenue
   9   Serv., 920 F. Supp. 2d 108, 110 (D.D.C. 2013).
  10        This case raises “serious legal questions” warranting a stay pending appeal.
  11   See Leiva-Perez, 640 F.3d at 971. Indeed, this case involves a question of first
  12   impression in the Ninth Circuit. See Order at 80:13-15 (“If this judgment is
  13   appealed, the Court of Appeals will have the opportunity to rule on the merits, for
  14   the first time.”); see also note 4 supra. In granting Plaintiffs’ motion for summary
  15   judgment, this Court became the first court in the nation to find that 10-round LCM
  16   restrictions violate the Second Amendment. Five circuit courts have upheld them
  17   on substantially similar records, with four of them applying intermediate scrutiny.
  18   See note 2 supra. This pattern of authority shows, at a minimum, that the appeal
  19   will present “serious legal questions,” which establishes the first factor for a stay
  20   where the balance of the equities tips in favor of a stay.
  21        Moreover, Defendant is likely to prevail on the merits during the appeal.
  22   Although this Court held that Section 32310 imposes a severe burden on the core
  23   Second Amendment right, see, e.g., Order at 80:9-10, the Ninth Circuit has held as
  24   a matter of law that intermediate scrutiny applies to LCM restrictions like Section
  25   32310. See Fyock, 779 F.3d at 999. In Fyock, the Ninth Circuit “agree[d]” with the
  26   D.C. Circuit “that intermediate scrutiny is appropriate.” Id. at 999. It did so
  27   because the Sunnyvale ordinance was “simply not as sweeping as the complete
  28   handgun ban at issue in Heller,” did not prevent law-abiding citizens from
                                                   7
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8152 Page 8 of 10



   1   possessing handguns for self-defense, and “restrict[ed] possession of only a subset
   2   of magazines that are over a certain capacity.” Id. That reasoning applies to
   3   Section 32310 even though it is a state-wide measure and does not include every
   4   exception reflected in the Sunnyvale ordinance.5
   5        Moreover, under intermediate scrutiny, Defendant submitted sufficient
   6   evidence to demonstrate that Section 32310 is reasonably fitted to the State’s
   7   important interests in protecting the public and law enforcement officers from gun
   8   violence. In defense of Section 32310, Defendant advanced the same reasons and
   9   substantially similar evidence as was presented by the government in Fyock, which
  10   the Ninth Circuit characterized as “precisely the type of evidence that [the State is]
  11   permitted to rely upon to substantiate its interests” and fit under intermediate
  12   scrutiny. Fyock, 779 F.3d at 1001. On appeal, the Ninth Circuit will review de
  13   novo a record—comprised of legislative history, studies cited in pertinent cases,
  14   and expert reports6—similar to the one it accepted in Fyock and one that
  15   demonstrates a reasonable fit between the ban on a dangerous subset of magazines
  16   and the State’s important public safety interests. While the Court may maintain that
  17          5
                In affirming this Court’s preliminary injunction order, the Ninth Circuit
       confirmed that intermediate scrutiny applies to Section 32310. See Duncan, 742
  18   Fed. App’x at 221. Even though the preliminary injunction order applied two
       different tests to Section 32310—“intermediate scrutiny and what it coined the
  19   ‘simple test’ of Heller”—the Ninth Circuit held that the Court did not apply “the
       incorrect level of scrutiny” where “one of those tests follows the applicable legal
  20   principles and the district court ultimately reaches the same conclusion in both
       cases.” Id. The court explained that, “in its intermediate scrutiny analysis, the
  21   district court correctly applied the two-part test outlined in Jackson [v. City & Cnty.
       of San Francisco, 746 F.3d 953 (9th Cir. 2014)].” Id. The court explained that, at
  22   the second step of the analysis, “the district court concluded, citing Fyock, that
       section 32310 infringed on the core of the Second Amendment right, but, citing
  23   Silvester v. Harris, 843 F.3d 816, 823 (9th Cir. 2016), Fyock, 779 F.3d at 999,
       Jackson, 746 F.3d at 965, 968, and [United States v.] Chovan, 735 F.3d at 1138,
  24   that intermediate scrutiny was the appropriate scrutiny level.” Id. (emphasis
       added).6
  25            Without objection from Plaintiffs, the Court sua sponte rejected the expert
       reports submitted by Defendants on the ground that they—like those of Plaintiffs—
  26   were unsworn and not made on personal knowledge. See Order at 67 n.59. But
       expert reports need not be sworn under penalty of perjury, nor based on personal
  27   knowledge. Fed. R. Civ. P. 26(a)(2)(B); Fed. R. Evid. 702. Each of the expert
       witnesses, except for Mr. Webster, were deposed in this action and presented the
  28   same opinions under oath and subject to cross
                                                   8
                                                        examination by Plaintiffs’ counsel.
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8153 Page 9 of 10



   1   this evidence is insufficient, at a minimum, the case presents a significant legal
   2   question—one that has not been resolved in the Ninth Circuit—that warrants a stay.
   3         In sum, the “likelihood of success” factor strongly favors entry of a stay
   4   pending the appeal of this novel and important Second Amendment case.
   5   II.   THE STATE WILL SUFFER IRREPARABLE INJURY ABSENT A STAY.
   6         The factor of irreparable harm is a “bedrock requirement” for the issuance of a
   7   stay. Leiva-Perez, 640 F.3d at 965. It is significant, then, that “a state suffers
   8   irreparable injury whenever an enactment of its people or representatives is
   9   enjoined.” Coal. for Economic Equity v. Wilson, 122 F.3d 718, 719 (9th Cir. 1997).
  10   Because the Judgment has enjoined an important gun-safety statute in its entirety,
  11   the State (represented by Defendant) is suffering irreparable injury absent a stay.
  12   Moreover, the State stands to suffer irreparable harm if LCMs are permitted to flow
  13   into the State while the Judgment is being appealed. Indeed, out-of-state firearms
  14   dealers are already advertising to California residents that they may now purchase
  15   LCMs. See Echeverria Decl., Ex. 1. If Section 32310 is sustained on appeal absent
  16   a stay—based in part on the dangers posed by LCMs that are disclosed in the
  17   record—the State will suffer irreparable injury because there will be more LCMs in
  18   the State than before the Judgment.7 Although the Court believes that “[t]he
  19   problem of mass shootings is very small,” Order at 60:26, the record reflects that
  20   LCMs are used frequently in public mass shootings and, when used, result in far
  21   more fatalities and injuries compared to shootings that do not involve LCMs. The
  22   irreparable injury factor favors a stay.
  23   III. THE BALANCE OF THE HARMS FAVORS A STAY.
  24         In comparison with the irreparable harm suffered by the State if a stay is not
  25   issued pending the appeal, law-abiding Californians would still be able to retain 10-
  26   round magazines for lawful self-defense. While a stay will delay the relief that
  27          7
               And if Section 32310(c) and (d) are reinstated on appeal, individuals who
       acquire new LCMs during the hiatus will be forced to divest themselves of the
  28   magazines, further warranting a stay pending  the appeal.
                                                9
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89-1 Filed 04/01/19 PageID.8154 Page 10 of 10



    1   Plaintiffs seek, acquisition of LCMs has been unlawful for nearly two decades; any
    2   additional delay pending appeal would be comparatively minor and would preserve
    3   the status quo until this matter is finally resolved. There is no evidence in the
    4   record—or in the Court’s own research, see Order at 2-3—that any individual in the
    5   State has been unable to defend themselves since 1994 with a firearm due to the
    6   LCM restrictions. The balance of the harms favors a stay.
    7   IV. THE PUBLIC INTEREST IS BEST SERVED BY A STAY.
    8        Consistent with the consensus among the circuit courts, LCM restrictions like
    9   Section 32310 are justified as public safety measures. By enjoining a significant
  10    component of California’s gun-safety regime, the Court’s Judgment alters the status
  11    quo. In a state of 39 million individuals, see Order at 51:20, the public safety
  12    concerns implicated by Section 32310 strongly favor a stay.
  13                                        CONCLUSION
  14         To preserve the status quo, Defendant respectfully requests that the Court
  15    issue a stay of the Court’s Judgment pending appeal no later than April 5, 2019. In
  16    addition, and for the same reasons set forth above, Defendant respectfully requests
  17    that the Court issue a temporary stay of its decision pending its consideration of
  18    Defendant’s request for a stay of its ruling pending appeal.
  19    Dated: April 1, 2019                            Respectfully Submitted,
  20                                                    XAVIER BECERRA
                                                        Attorney General of California
  21                                                    MARK R. BECKINGTON
                                                        Supervising Deputy Attorney General
  22                                                    ANTHONY P. O’BRIEN
                                                        Deputy Attorney General
  23
  24
                                                        /s/ John D. Echeverria
  25
                                                        JOHN D. ECHEVERRIA
  26                                                    Deputy Attorney General
                                                        Attorneys for Defendant Attorney
  27                                                    General Xavier Becerra
  28
                                                   10
        Memorandum of Points and Authorities in Support of Defendant’s Ex Parte Application to Stay
                          Judgment Pending Appeal (17-cv-1017-BEN-JLB)
